— Order entered July 27, 1966, which granted a motion to dismiss the complaint herein, unanimously modified, on the law and in the exercise of discretion, so as to grant the motion unless plaintiff, within thirty days after service of a copy of the order entered herein with notice of entry, serves answers to the *804interrogatories and pays a full bill of costs to date, and plaintiff procures and files an approved surety company bond in the face amount of $25,000 as security in the event defendant succeeds in its counterclaim for goods sold and delivered to it. As so modified the order is otherwise affirmed, with $30 costs and disbursements of this appeal to respondent. Even though, as plaintiff contends, the interrogatories might have been unduly burdensome and the necessary answers thereto would require more time than that originally designated, the fact is as a result of delays and adjournments plaintiff was afforded time for compliance. Moreover, extensions of time could have been sought from the court. However, because of the circumstances present we are constrained to afford a further opportunity for compliance on the conditions stated. This is not to be construed as condonation of the practice which occurred here and upon which we will look generally with disfavor (cf. Becker v. Paragon Supply Co., 285 App. Div. 991). Concur— Botein, P. J., Rabin, Stevens and Steuer, JJ.